Citation Nr: 1144579	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-21 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenic, dysthymic, major depressive, and anxiety disorders and depression.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1979 to February 1987.  

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the Veteran's claims for service connection for an acquired psychiatric disorder and a back disability.  

In September 2008, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A copy of the transcript has been associated with the record. 

In written correspondence in February 2009, the Veteran directly submitted to the Board an additional statement regarding  his claims for service connection.  The agency of original jurisdiction (AOJ) has not considered this statement, and the Veteran has not signed a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c) (2011).  However, this statement is essentially cumulative of other contentions already of record.  Thus, it may not be deemed additional evidence for which a written waiver would be required.  Id. 

The Veteran's medical record shows that various treating physician have assigned the Veteran various diagnoses of acquired psychiatric disorders.  In this regard, the Board considers the Veteran's claim for an acquired psychiatric disorder broadly to encompass all psychiatric disorders evident in the record, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  



FINDINGS OF FACT

1.  The Veteran has a current back disability.  

2.  There is no competent or credible evidence of an incurring in-service injury or event, nor is there evidence of any back disability during or within one year of the Veteran's military service, or of a history of continuity of symptomatology of such a disorder from the time of his service, or of any connection between the Veteran's current back disability and his military service.  

3.  The Veteran experiences a current acquired psychiatric disorder.

4.  There is no credible or competent evidence that the Veteran's current acquired psychiatric disorder had its onset during or within one year of his military service, or of any in-service incurring injury or event, or of any connection between the Veteran's current acquired psychiatric disorder and his military service.  


CONCLUSIONS OF LAW

1.  A degenerative back disorder was not incurred in or aggravated by his military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  An acquired psychiatric disorder was not incurred in or aggravated by his military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letters from the agency of original jurisdiction (AOJ) to the Veteran dated in January 2006 and June 2009.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2006 and June 2009 letters from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA and Dingess-compliant notice prior to the January 2007 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.  

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured service treatment records (STRs), VA treatment records, and Social Security Administration (SSA) records.  The Veteran has submitted personal statements and hearing testimony.  

Regarding the requirement to obtain relevant records, VA is required to obtain relevant records held by any federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.1589(c).  Furthermore, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board acknowledges that at the time of his DRO hearing the Veteran indicated that he had been receiving relevant treatment from the San Juan VA Medical Center (VAMC) in 1990 and 1991.  Shortly thereafter, the AOJ requested all of the Veteran's VA medical treatment records dating from 1990 to 2000 from the San Juan VAMC, and received a response in June 2008 that all the Veteran's records from that period had been provided.  Thus, all efforts have been exhausted, and further attempts would be futile.  38 C.F.R. §§ 3.159(c)(2), (3).  Furthermore, the Board notes that the Social Security Administration (SSA) records obtained on the Veteran's behalf include the VA medical treatment records referenced by the Veteran, such that further attempts to obtain these records is rendered moot.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (which held that VA is required only to obtain federal records when they may be relevant to the claim).  

The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met 

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's service connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the standards of McLendon are not met in this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a disability compensation (service connection) claim, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Regarding the Veteran's claim of service connection for a back disability, the Board acknowledges that the Veteran has a current back disorder.  However, as related in greater detail below, the Board has concluded that there is no credible or competent evidence of any in-service incurring event, disease, or injury to which his current current back disability may be related.  Nor is there any such within a presumptive period.  Therefore, the elements necessary to trigger the requirement to provide the Veteran with a VA medical examination have not been met.

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the Board acknowledged that the Veteran also has a current acquired psychiatric disorder.  However, as previously indicated, there is no credible or competent evidence of any in-service incurring event, disease, or injury to which his current acquired psychiatric disorder may be related.  Nor is there any such within a presumptive period.  Therefore, the elements necessary to trigger the requirement to provide the Veteran with a VA medical examination in this regard have also simply not been met.

As service and post-service medical records provide no basis to grant the claims, and in fact provide evidence against the claims, the Board finds no basis for a VA examination or medical opinion to be obtained.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Some diseases are chronic such as psychoses (including schizophrenia) and arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1132, 1137; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Back Disability 

The Veteran has asserted that he currently experiences a back disability due to his military service.  See the Veteran's November 2005 claim, July 2008 substantive appeal (VA Form 9), and February 2009 statement.

A claim for service connection requires evidence of a current disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, the SSA records obtained on the Veteran's behalf contain VA medical treatment records which show that, in June 1990, the Veteran received treatment for complains of low back pain.  Subsequently, a July 1990 VA medical treatment record indicated that the Veteran was complaining of two months of back pain, and September 1990 computed axial tomography (CT) scan was provided to the Veteran, which found evidence of a degenerative disorder of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (a degenerative disorder such as arthritis as due to trauma must be established by x-ray evidence).  The Veteran's back disability was also noted in the private treatment record supplied by the Veteran from F. Feliciano, MD, from August 1992.  Finally, in September 1992 the SSA found that the Veteran was experiencing a chronic degenerative disorder of the spine.  Therefore, the Veteran currently experiences a back disability that may be considered for service connection.  

Therefore, there must be some probative evidence to connect the Veteran's military service to his current disorder.  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) see also 38 C.F.R. § 3.304(f).  See, also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this regard, the Veteran initially asserted that his back disorder began in 1991.  See the Veteran's November 2005 claim.  Subsequently the Veteran asserted that his back condition was "aggravated while [he was] station[ed] in Germany," but he did not get any treatment at the time because this was personal.  See the Veteran's September 2008 VA Form 9 and February 2009 statement.  However, the Veteran has not described the onset of any symptoms or provided any other evidence to illustrate the basis for this assertion.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Veteran has not provided any competent evidence to show the onset of a chronic disorder in service, or continuity of symptomatology of such a disorder after his service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Furthermore, the Veteran has not submitted any evidence such as a description of any incurring events, injury, or disease during his military service, as necessary to allow for service connection for his back disorder.  Shedden, 381 F.3d at 1167.  

Finally, the Veteran's STRs do not contain any evidence of a relevant back disability or relevant treatment during his service.  In fact, the Veteran's separation examination of February 1987 specifically found that the Veteran's spine was normal.  The Veteran also signed a medical history at that time indicating that he had no relevant history or symptoms of recurrent back pain.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).  As such, the lay and medical evidence of record weighs against finding a chronic back disorder during service.  

Furthermore, the evidence weighs against any finding of continuity of symptomatology of such a disorder after his service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  In addition, without credible evidence of a degenerative disorder of the spine within one year of his military service, the Veteran is also not entitled to application of the presumptive provisions.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Finally, there is simply no lay or medical evidence of any incurring incident, injury, event or onset of a relevant disorder during the Veteran's service to allow for direct service connection for his back disorder.  Shedden, 381 F.3d at 1167.  

There is also no evidence of any connection between the Veteran's service and his subsequent back disorder.  In fact, the private treatment record dated in August 1992 from Dr. Feliciano indicated that the Veteran's degenerative back disorder is of unknown origin.  Therefore, the first medical evidence of record of a back disability dates from June 1990, with lay testimony provided at the time of relevant symptoms dating from April 1990 at the earliest.  The Federal Circuit Court has held that an extended period of time between military service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that lay evidence may not lack credibility solely because it is unaccompanied by contemporaneous medical evidence; however, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37.  In this regard, there is simply no evidence of any connection between the Veteran's military service and his current back disorder.  Therefore, the evidence does not support a finding that the Veteran's back disorder is related to his military service.  Shedden, 381 F.3d at 1167.  

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for a back disorder, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

Analysis - Service Connection for an Acquired Psychiatric Disorder

The Veteran asserts that his current acquired psychiatric disorder developed during his service.  Specifically, he has alleged that he developed symptoms of his current acquired psychiatric disorder during his military service while in Germany; however, he kept these symptoms secret.  See the Veteran's July 2008 VA Form 9, February 2009 statement, and the DRO hearing transcript pges. 3-6.  

Again, a claim for service connection requires evidence of a current disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a VA medical treatment record from March 2004 indicated that the Veteran had a 10-year history of mental illness with treatment for depression and anxiety.  A January 2006 VA medical treatment record also indicated that the Veteran has been receiving ongoing treatment for the following:  an anxiety disorder (NOS, i.e., not otherwise specified), a dysthymic disorder, a panic disorder with agoraphobia, and a major depressive disorder (single episode).  Further, the August 1992 private treatment record from Dr. Feliciano provided a diagnosis of "chronic and unimproved schizophrenia undifferentiated type."  The September 1992 SSA decision also indicated a diagnosis of a schizophrenia disability.  Therefore, the Veteran clearly experiences a current acquired psychiatric disorder that may be related to his military service.  

Therefore, there must be evidence to show a connection between the Veteran's current back disorder and his military service.  See Watson v. Brown, 4 Vet. App. at 314.  In this regard, the Veteran has made a number of assertions regarding the history of his acquired psychiatric disorder.  At the time of his initial claim in November 2005, the Veteran indicated that his disorder had its onset in 1991.  The Veteran also submitted a "buddy" statement from J.M.  J.M. indicated that during their service together in Hawaii, the Veteran had exhibited depressed behavior and some overconsumption of alcohol.  At the time, the Veteran asserted that this was because the Veteran was unhappy with his military service.  In his July 2008 VA Form 9, the Veteran indicated that his nervous condition began during a period when he was stationed in Germany, but he did not seek treatment because these were personal problems.  See also the Veteran's February 2009 statement.  At his September 2008 hearing, the Veteran elaborated that during his service in Germany from 1980-82, he felt uncomfortable "in a way that I didn't understand myself."  The Veteran indicated that he would cry, experienced uneasiness, and felt bad.  He also indicated that he bit his lips and he would barely eat and "get away from the group."  The Veteran indicated that he worked in order to alleviate his symptoms, but that he did not ever seek any treatment during his military service.  The Veteran also indicated that he used drinking "as an escape."  

The Board notes that for claims filed after October 31, 1990, service-connected disability compensation is precluded for disability that is the result of the Veteran's willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. §§ 3.1(n), 3.301.  However, service-connected disability compensation may be awarded for an alcohol or drug abuse disability secondary to a service-connected disability or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).

The AOJ has also obtained the records generated by the SSA regarding the September 1992 diagnosis of the Veteran with an acquired psychiatric disorder.  In this regard, a private treatment record documenting the Veteran's treatment indicated that he began receiving medical treatment in August 1989 (the Board notes that this was transcribed as 1987 in error by the translation clerk; however review of the originals clearly shows that the Veteran's medication was reported as beginning in August 1989).  Furthermore, the Veteran submitted a number of statements to the SSA.  Among these, he indicated that his first treatment actually began in June and August 1990.  The Veteran also asserted at one point that his symptoms began in 1970 (this was also miss-transcribed as 1990).  A March 1991 statement from the Veteran's sister associated with the SSA records associated the onset of the Veteran's acquired psychiatric disorder with the death of his first daughter, although a date was not indicated.  The Board also notes that the medical history signed by the Veteran in February 1987 indicated that at the time he denied experiencing any trouble sleeping, depression or excessive worry, low of memory or amnesia, or nervous trouble of any sort.

Therefore, at various times, the Veteran has described his symptoms as beginning in 1970 (nine years prior to his service), during the period of 1980-82 during his military service, and also indicated shortly prior to his separation that he was not experiencing any acquired psychiatric disorder.  The Veteran is competent to describe the onset of symptoms of an acquired psychiatric disorder during his military service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(1).  However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  

The Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competency, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; see also Layno, supra.  The Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. at 510-511.  The Board emphasizes that personal interest may affect the credibility, but not the competency, of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this regard, the Board notes that, over time, the Veteran's assertions regarding the timing of the onset of his acquired psychiatric disorder have varied considerably, and even been self-contradictory.  Furthermore, the Board notes that the Veteran's statements of a history of mental illness dating from the time of his service to the time of the post-service diagnosis are self-serving.  The Board also notes that while the Veteran may have had reason to not reveal any psychiatric symptoms during his service, he had no such motivation at the time of his separation.  This reduces the credibility of his explanation for his failure to seek treatment during his military service.  Finally, it is facially implausible that the Veteran would have exhibited the behaviors alleged such as biting his lips, not eating, and running away from his colleagues, without some treatment being provided by the service department.  Therefore, for these reasons, the Board finds the Veteran's assertions regarding the history of his symptoms of mental illness are simply not credible.  

There is also no evidence that the behavior as described by J.M. in the October 2007 letter was in any way related to his disorders diagnosed several years of his service.  There is also no competent or credible evidence that any of this behavior was a manifestation of his acquired psychiatric disorders diagnosed in 1990, or the acquired psychiatric disorder currently evident in the Veteran's VA medical treatment records.  Again, the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517; accord Wood v. Derwinski, 1 Vet. App. at 193.  

Finally, the Board notes that at the time of his separation examination, the Veteran was indicated as normal and without any neurological or psychiatric symptoms.  Again, contemporaneous medical evidence generated for assessment or treatment may be found of greater probative value than current statements.  See Rucker v. Brown, 10 Vet. App. at 73; see also Curry v. Brown, 7 Vet. App. at 68.  Therefore, the probative evidence of record indicates that the Veteran was not diagnosed with a chronic acquired psychiatric disorder during his military service, and did not experience continuity of symptomatology of such a disorder after his service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Furthermore, without credible evidence of an incurring event, incident, or disease (or symptoms thereof), there is no anchor to which to find a nexus of service connection.  Shedden, 381 F.3d at 1167.  

Again, the first competent or credible evidence of any acquired psychiatric disorder dates from August 1989, over two years after the Veteran's discharge from active military service.  Maxson v. Gober, 230 F.3d at 1333; Buchanan, 451 F.3d at 1336-37.  None of the medical evidence of record provides any evidence of a connection between the Veteran's military service and his current acquired psychiatric disorder.  Therefore, there is also no evidence of any nexus between the Veteran's military service and his current acquired psychiatric disorders.  Shedden, 381 F.3d at 1167.  

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for an acquired psychiatric disorder, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for a back disorder is denied.

Service connection for an acquired psychiatric disorder, to include schizophrenic, dysthymic, major depressive, and anxiety disorders and depression, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


